Case 5:21-mc-00032-FJS-TWD Document 1-1 Filed 05/18/21 Page 1 of 2 !

- AO 451 (Rev. 01409) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT !

‘for the
Western District of Michigan

 

 

Kelly A. Zuelke +)
Plaintiff ). .
V. ~~) Civil Action No. 2:19-cv-00074
AA Recovery Solutions, Inc: et al -)
Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT
I certify that the attached judgment is a copy of a judgment entered by this court on (date) 07/15/2019 .
I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending

‘before this court and that no appeal has been filed or, if one was filed, that it is no longer pending.

Date 03/30/2021

 
Case 5:21-mc-00032-FJS-TWD Document 1-1 Filed 05/18/21 Page 2 of 2

AO 451 (Rev. 01/09) Clerk’s Certification ofal udgment to be Registered in Another District

 

UNITED STATES DISTRICT COURT

for the.
Western District of Michigan

Kelly A. Zuelke -
Plaintiff
ov. .
AA Recovery Solutions, Inc. et al
Defendant

 

Civil Action No. 2:19-cv-00074

 

Nee ee ae ee

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT
I certify that the attached judgment is a copy of a judgment entered by this court on (date) 07/15/2019 ,
I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending

before this court and that no appeal has been filed or, if one was filed, that it is no longer pending.

Date 03/30/2021

 

 
